number release date id office uilc cca_2012120714350826 ------------- from ------------------ sent friday december pm to -------------------- cc subject fw b we've approved the irm procedure based on u s v national steel 75_f3d_1146 7th cir sec_6532 doesn’t specifically provide for an extension of the period for the government to file under sec_7405 but we don’t believe statutory authorization is needed for the taxpayer to waive a defense in contrast we see sec_6532 as providing necessary authorization for the government to agree to be sued the procedure has been in irm since or earlier another irm had provided alternatively that waiver could be made on a modified form_907 as opposed to putting it on a blank piece of paper per exhibit the procedure for using a modified form_907 to extend the sec_6532 period has been removed but a wavier following that procedure was accepted by the court in u s v goertz not reported in f_supp 2d wl w d tex
